Citation Nr: 1814466	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-27 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for anxiety disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disability other than anxiety disorder and PTSD, to include depression.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The Veteran initially submitted a claim for entitlement to service connection for PTSD.  See VA Form 21-4138, Statement in Support of Claim, received in July 2010.  Additional evidence associated with the record shows that the Veteran has also been diagnosed with anxiety disorder and depression.  Although the Veteran sought service connection only for PTSD, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as PTSD, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has expanded the issue on appeal to include all diagnosed acquired psychiatric disabilities, as shown on the title page. 

The issues of entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disability other than anxiety disorder and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record indicates that it is as least as likely as not that the Veteran's anxiety disorder is causally related to an in-service event.


CONCLUSION OF LAW

The criteria for entitlement to service connection for anxiety disorder have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5107A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  In this decision, the Board grants entitlement to service connection for anxiety disorder.  This represents a complete grant of the benefit sought on appeal as to that issue.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as they pertain to that issue is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The Veteran seeks entitlement to service connection for his diagnosed anxiety disorder.  He contends that the anxiety disorder is causally related to in-service incidents, to include an incident in basic training where he had a defective gas mask and was exposed to gas during chemical training.  See, e.g., November 2016 Board hearing transcript.

The Veteran's VA treatment records show he has been diagnosed with anxiety disorder.  Thus, the evidence shows that the Veteran has a current disability of anxiety disorder.

The Veteran's service treatment records are absent for any complaint of or treatment for an anxiety disorder.  They also do not specifically describe the reported incident in basic training.  However, training with 2-chlorobenzalmalononitrile, also known as tear gas, is a known component of basic training in the United States Army.  See, e.g., www.army.mil.  Accordingly, the Veteran's assertions that he participated in tear gas training as part of his basic training in the United States Army is consistent with the circumstances and conditions of his service.  His assertions in that regard are therefore considered credible.  See 38 U.S.C. § 1154(a).

The medical treatment evidence shows that the Veteran has discussed the in-service tear gas training incident with his VA mental health care providers at most psychiatric office visits.  In a May 2016 note, his VA psychologist states, "During this session, the military medical records which [the Veteran] has available were again reviewed.  These are the same records he has previously brought, and he is informed that there is nothing in the records which would allow the undersigned to pursue any additional details with him regarding PTSD. He continues to show significant anxiety when he discusses the incident in the military which involved what he believes to have been exposure to gas in a training exercise. . . .  He does not show the signs of a diagnosable PTSD condition.  The anxiety disorder he does display quite likely is related to the fear which the event during the military triggered."  The Board affords probative weight to the VA psychologist's statement because it was provided based on a review of the Veteran's relevant records and the provider's years-long treating relationship with the Veteran.  Although the psychologist's statement that the Veteran's anxiety "quite likely is related to" the in-service event is vague, the Board interprets the statement as meaning that it is at least as likely as not that there is a causal link between the Veteran's active service and his current anxiety disorder.

In summary, the record shows that the Veteran has a current diagnosis of anxiety disorder.  In addition, the record shows that the Veteran's anxiety disorder is etiologically related to a stressful in-service event which, though not specifically reflected in the service treatment records, is consistent with the circumstances and conditions of his service.  The probative evidence of record, namely the Veteran's VA psychologist's May 2016 opinion, establishes that it is at least as likely as not that there is a causal link between the Veteran's active service and his current anxiety disorder.  There is no competent evidence of record that controverts the Veteran's VA psychologist's May 2016 probative opinion.  Accordingly, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's anxiety disorder is related to his active service.  Any remaining doubt is resolved in the Veteran's favor, and the Board therefore concludes that entitlement to service connection for anxiety disorder is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for anxiety disorder is granted.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

Acquired Psychiatric Disability other than Anxiety Disorder and PTSD

The VA treatment records show that, in addition to PTSD and anxiety disorder, the Veteran has been diagnosed with other acquired psychiatric disabilities, to include depression.  As discussed in the Introduction, the scope of the appeal has been expanded to include all diagnosed acquired psychiatric disabilities.  See Clemons, 23 Vet. App. at 5.  The Veteran underwent a VA mental disorders examination in January 2011.  The examiner diagnosed the Veteran with PTSD and provided an opinion as to the likely etiology of that disability, but did not provide findings or opinions with regard to any other acquired psychiatric disability.  Because the January 2011 VA examiner did not offer an opinion as to the likely etiology of the Veteran's diagnosed acquired psychiatric disabilities other than PTSD, the opinion is inadequate as to the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD and the matter must be remanded so that an adequate VA opinion may be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

PTSD

The Veteran's claim for entitlement to service connection for PTSD was most recently adjudicated by the AOJ in a July 2014 statement of the case.  Since then, additional evidence that is relevant to that issue, to include VA treatment records dating through January 22, 2018, has been received.  The Veteran has not waived initial consideration of that evidence by the AOJ.  Therefore, the issue must be remanded so that the AOJ may consider the newly received evidence and issue a supplemental statement of the case as to the claim for entitlement to service connection for PTSD.  See 38 C.F.R. §§ 19.31, 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a suitably qualified VA clinician to determine the nature and etiology of any diagnosed acquired psychiatric disability other than PTSD and anxiety disorder, to include depression.  The record must be made available to the examiner and the examiner must note that the record was reviewed.  Any indicated tests and evaluations must be completed.  Following examination of the Veteran and review of the record, the examiner must respond to the following:

a.  Provide a diagnosis for any acquired psychiatric disability other than PTSD and anxiety disorder.  If the examiner disagrees with a diagnosis provided in the medical record, to include the diagnosis of depression, the examiner must explain why the diagnosis is not warranted.

b.  Express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disability other than PTSD and anxiety disorder was caused by or is otherwise related to the Veteran's active service.

All opinions provided must be supported by a clear and full rationale.  The examination report and any opinions given must reflect consideration of the Veteran's belief that he was exposed to gas in a basic training exercise.

2.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


